EXHIBIT 10.2
 
The Israel Land Development Company – Energy Ltd.
 


 


 
VIA ELECTRONIC DELIVERY
GeoGlobal Resources Inc.
Suite #200 – 625 4th Avenue S.W.
Calgary, AB  T2P 0K2
Attn: Paul B. Miller
 

     
December 20, 2012

 
Re:           Securities Purchase Agreement
 
Ladies and Gentlemen:
 
For purposes of this letter agreement (this “Side Letter”), reference is made to
(i) that certain Securities Purchase and Exchange Agreement (as it may be
amended from time to time, the “Securities Purchase and Exchange Agreement”),
dated as of November 21, 2011, by and between GeoGlobal Resources Inc. (the
“Company”) and The Israel Land Development Company – Energy Ltd. (“ILDE”), (ii)
those certain warrant certificates (the “Warrant Certificates”) delivered by the
Company to ILDE in connection with the Securities Purchase and Exchange
Agreement, (iii) that certain Securities Purchase Agreement (as it may be
amended from time to time, the “Securities Purchase Agreement”), dated as of
December [__], 2012, by and between GeoGlobal Resources Inc. (the “Company”) and
the Buyers signatory thereto (the “Buyers”), and (iv) that certain warrant
certificate (the “Crede Warrant Certificate”) delivered by the Company to the
Buyers in connection with the Securities Purchase Agreement.  Capitalized terms
used herein have the meanings ascribed to them in the Securities Purchase and
Exchange Agreement.
 
Pursuant to the Securities Purchase Agreement, the Company will offer and sell
[__] units (“Units”), each Unit consisting of (i) one share of common stock of
the Company, par value $0.001 per share (“Common Stock”) plus (ii) one warrant
to purchase one share of Common Stock (the “Warrants”), to the Buyers at a
purchase price of $[__] per Unit, for an aggregate purchase price of
US$[___].  The Warrants would have an exercise price of $[__] and be exercisable
for five years from the date of issuance.
 
ILDE has a right to purchase a pro rata share (based on the percentage of the
issued and outstanding shares of Common Stock then owned by ILDE) of the total
issuance by the Company in any equity, debt or convertible securities offering,
at the same price per security (payable in cash) and otherwise upon the same
terms and conditions as those offered to such investor in the offering in
accordance with the procedures set forth in Section 4.9 of the Securities
Purchase and Exchange Agreement.
 
ILDE hereby waives (a) its rights set forth in Section 4.9 of the Securities
Purchase and Exchange Agreement and (b) all obligations of the Company under
Section 4.9 of the Securities Purchase and Exchange Agreement; provided,
however, that with respect to both clauses (a) and (b), such waiver shall only
be applicable to the issuance of Common Stock and Warrants in connection with
the Securities Purchase Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
ILDE hereby covenants, acknowledges and agrees that, in lieu of the full
adjustment that would be applicable pursuant to Section 3 of the Warrant
Certificates as a result of the transactions contemplated by the Securities
Purchase Agreement, the Warrant Certificates shall be cancelled and replaced by
a new warrant certificate (the “New Warrant Certificate”), in the form attached
hereto as Exhibit A, in full satisfaction of any and all adjustments due under
such Warrant Certificates.  Upon the issuance by the Company of such New Warrant
Certificate, all obligations of the Company pursuant to the Warrant Certificates
shall terminate.
 
ILDE hereby acknowledges that: (i) on November 30, 2012, the Company received
notice from the NYSE MKT that the Company was not in compliance with two of the
continued listing standards as set forth in Part 10 of the NYSE MKT's Company
Guide (the “Company Guide”) and therefore, the Company has become subject to the
procedures and requirements of Section 1009 of the Company Guide; (ii) the
Company was notified that it is not in compliance with Section 1003(a)(iv) of
the Company Guide in that it has sustained losses that are so substantial in
relation to its overall operations or its existing financial resources, or its
financial condition has become so impaired that it appears questionable, in the
opinion of the NYSE MKT, as to whether the Company will be able to continue
operations and/or meet its obligations as they mature; and (iii) the Company was
also notified that, pursuant to Section 1003(f)(v) of the Company Guide, the
Company’s continued listing is predicated either on an increase in the price per
share of the Company's common stock or on the Company effecting a reverse stock
split of its common stock within a reasonable period of time and no later than
June 28, 2013.
 
[signature pages follow]




 
 

--------------------------------------------------------------------------------

 



 
Very truly yours,
         
THE ISRAEL LAND DEVELOPMENT
COMPANY – ENERGY LTD.
 
         
 
By:
/s/ Ohad Marani       Name: Ohad Marani       Title:   Chief Executive Officer  
       

 
 


 
 
 
 


[Signature Page to ILDE Side Letter]
 
 

--------------------------------------------------------------------------------

 


Acknowledged and agreed as of the
date first set forth above:
 
GEOGLOBAL RESOURCES INC.
 


 
By:
/s/ Paul B. Miller
 
Name:
Paul B. Miller
 
Title:
President and Chief Executive Officer
 

                                                                          
 








 
 
 
[Signature Page to ILDE Side Letter]
 
 

--------------------------------------------------------------------------------

 

 
Copies to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention:  Andrew J. Foley, Esq.


Schwell Wimpfheimer & Associates LLP
1430 Broadway, Suite 1615
New York, NY 10018
Attn: Dov Schwell, Esq.
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO
EXHIBIT 10.2
 
 
[FORM OF WARRANT]
 
GEOGLOBAL RESOURCES INC.
 
Warrant To Purchase Common Stock
 
Warrant No.:                                           
Date of Issuance: December [__], 2012 (“Issuance Date”)
 
GeoGlobal Resources Inc., a Delaware corporation (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, The Israel Land Development Company – Energy
Ltd. (“ILDE”), the registered holder hereof or its permitted assigns (the
“Holder”), is entitled, subject to the terms set forth below, to purchase from
the Company, at the Exercise Price (as defined below) then in effect, upon
exercise of this Warrant to Purchase Common Stock (including any Warrants to
Purchase Common Stock issued in exchange, transfer or replacement hereof, the
“Warrant”), at any time or times on or after February 21, 2013 (the “Initial
Exercise Date”) but not after 11:59 p.m., New York time, on the Expiration Date
(as defined below), 43,636,593 (subject to adjustment as provided herein) fully
paid and non-assessable shares of Common Stock (as defined below) (the “Warrant
Shares”). Except as otherwise defined herein, capitalized terms in this Warrant
shall have the meanings set forth in Section 17. Reference is hereby made to
that certain Securities Purchase and Exchange Agreement, by and between the ILDE
and the Company, dated as of November 21, 2011 (the “Securities Purchase and
Exchange Agreement”).
 
1.
EXERCISE OF WARRANT.

 
(a)           Mechanics of Exercise. Subject to the terms and conditions hereof,
this Warrant may be exercised by the Holder on any day on or after the Initial
Exercise Date in whole or in part, by delivery (whether via facsimile or
otherwise) of a written notice, in the form attached hereto as Exhibit A (the
“Exercise Notice”), of the Holder’s election to exercise this Warrant. Within
one (1) Trading Day following an exercise of this Warrant as aforesaid, the
Holder shall deliver payment to the Company of an amount equal to the Exercise
Price in effect on the date of such exercise multiplied by the number of Warrant
Shares as to which this Warrant was so exercised (in respect of such specific
exercise, the “Aggregate Exercise Price”) in cash or via wire transfer of
immediately available funds if the Holder did not notify the Company in such
Exercise Notice that such exercise was made pursuant to a Cashless Exercise (as
defined in Section 1(d)). The Holder shall not be required to deliver the
original of this Warrant in order to effect an exercise hereunder. Execution and
delivery of an Exercise Notice with respect to less than all of the Warrant
Shares shall have the same effect as cancellation of the original of this
Warrant certificate and issuance of a new Warrant certificate evidencing the
right to purchase the remaining number of Warrant Shares. Execution and delivery
of an Exercise Notice for all of the then-remaining Warrant Shares shall have
the same effect as cancellation of the original of this Warrant certificate
after delivery of the Warrant Shares in accordance with the terms hereof. On
 
 
1

--------------------------------------------------------------------------------

 
 
or before the first (1st) Trading Day following the date on which the Company
has received an Exercise Notice, the Company shall transmit by facsimile an
acknowledgment of confirmation of receipt of such Exercise Notice, in the form
attached hereto as Exhibit C, to the Holder and the Company’s transfer agent
(the “Transfer Agent”). On or before the third (3rd) Trading Day following the
date on which the Company has received such Exercise Notice, the Company shall
(X) provided that the Transfer Agent is participating in The Depository Trust
Company (“DTC”) Fast Automated Securities Transfer Program (which the Company
shall cause the Transfer Agent to do at Holder’s request), upon the request of
the Holder, credit such aggregate number of shares of Common Stock to which the
Holder is entitled pursuant to such exercise to the Holder’s or its designee’s
balance account with DTC through its Deposit/ Withdrawal at Custodian system, or
(Y) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver to the Holder or, at the Holder’s
instruction pursuant to the Exercise Notice, the Holder’s agent or designee, in
each case, sent by reputable overnight courier to the address as specified in
the applicable Exercise Notice, a certificate, registered in the Company’s share
register in the name of the Holder or its designee (as indicated in the
applicable Exercise Notice), for the number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise. Upon delivery of an Exercise
Notice, the Holder shall be deemed for all corporate purposes to have become the
holder of record of the Warrant Shares with respect to which this Warrant has
been exercised, irrespective of the date such Warrant Shares are credited to the
Holder’s DTC account or the date of delivery of the certificates evidencing such
Warrant Shares (as the case may be). If this Warrant is submitted in connection
with any exercise pursuant to this Section 1(a) and the number of Warrant Shares
represented by this Warrant submitted for exercise is greater than the number of
Warrant Shares being acquired upon an exercise, then, at the request of the
Holder and upon surrender hereof by the Holder at the principal office of the
Company, the Company shall as soon as practicable and in no event later than
three (3) Business Days after any exercise and at its own expense, issue and
deliver to the Holder (or its designee) a new Warrant (in accordance with
Section 8(d)) representing the right to purchase the number of Warrant Shares
purchasable immediately prior to such exercise under this Warrant, less the
number of Warrant Shares with respect to which this Warrant is exercised. No
fractional shares of Common Stock are to be issued upon the exercise of this
Warrant, but rather the number of shares of Common Stock to be issued shall be
rounded up to the nearest whole number. The Company shall pay any and all taxes
and fees in the nature of taxes which may be payable with respect to the
issuance and delivery of Warrant Shares upon exercise of this Warrant.  The
Holder and any assignee, by acceptance of this Warrant, acknowledge and agree
that, by reason of the provisions of this paragraph, following the purchase of a
portion of the Warrant Shares hereunder, the number of Warrant Shares available
for purchase hereunder at any given time may be less than the amount stated on
the face hereof.
 
(b)           Exercise Price. For purposes of this Warrant, “Exercise Price”
means the lower of (i) $0.067 and (ii) the VWAP for the Common Stock for the
fourteen (14) Trading Days ending on February 21, 2013, subject to adjustment as
provided herein.
 
(c)           Company’s Failure to Timely Deliver Securities. If the Company
shall fail, for any reason or for no reason, to issue to the Holder within three
(3) Trading Days after receipt of the applicable Exercise Notice or Exchange
Notice, as applicable, a certificate for the number of shares of Common Stock to
which the Holder is entitled and register such shares of Common Stock on the
Company’s share register or to credit the Holder’s balance account with DTC for
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
such number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise of this Warrant (as the case may be), then, in addition to all
other remedies available to the Holder, the Company shall pay in cash to the
Holder on each day after such third (3rd) Trading Day that the issuance of such
shares of Common Stock is not timely effected an amount equal to 2% of the
product of (A) the aggregate number of shares of Common Stock not issued to the
Holder on a timely basis and to which the Holder is entitled and (B) the Closing
Sale Price of the Common Stock on the Trading Day immediately preceding the last
possible date on which the Company could have issued such shares of Common Stock
to the Holder without violating Section 1(a).  In addition to the foregoing, if
within three (3) Trading Days after the Company’s receipt of the applicable
Exercise Notice or Exchange Notice, as applicable, the Company shall fail to
issue and deliver a certificate to the Holder and register such shares of Common
Stock on the Company’s share register or to credit the Holder’s balance account
with DTC for the number of shares of Common Stock to which the Holder is
entitled upon the Holder’s exercise or exchange hereunder (as the case may be),
and if on or after such third (3rd) Trading Day the Holder (or any other Person
in respect, or on behalf, of the Holder) purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder to a third party that is not an Affiliate of the Holder of
all or any portion of the number of shares of Common Stock, or a sale by the
Holder to a third party that is not an Affiliate of the Holder of a number of
shares of Common Stock equal to all or any portion of the number of shares of
Common Stock, issuable upon such exercise or exchange that the Holder so
anticipated receiving from the Company, then, in addition to all other remedies
available to the Holder, the Company shall, within three (3) Business Days after
the Holder’s request and in the Holder’s discretion, either (i) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and reasonable out-of-pocket expenses, if any) for the
shares of Common Stock so purchased (including, without limitation, by any other
Person in respect, or on behalf, of the Holder) (the “Buy-In Price”), at which
point the Company’s obligation to so issue and deliver such certificate or
credit the Holder’s balance account with DTC for the number of shares of Common
Stock to which the Holder is entitled upon the Holder’s exercise or exchange
hereunder (as the case may be) (and to issue such shares of Common Stock) shall
terminate, or (ii) promptly honor its obligation to so issue and deliver to the
Holder a certificate or certificates representing such shares of Common Stock or
credit the Holder’s balance account with DTC for the number of shares of Common
Stock to which the Holder is entitled upon the Holder’s exercise or exchange
hereunder (as the case may be) and pay cash to the Holder in an amount equal to
the excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock multiplied by (B) the lowest Closing Sale Price of the
Common Stock on any Trading Day during the period commencing on the date of the
applicable Exercise Notice or Exchange Notice, as the case may be, and ending on
the date of such issuance and payment under this clause (ii).
 
(d)           Cashless Exercise.  Notwithstanding anything contained herein to
the contrary, if at the time of an exercise hereof any Equity Conditions Failure
shall then exist, then the Holder may, in its sole discretion, exercise this
Warrant in whole or in part and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Aggregate Exercise Price, elect instead to make a cashless exercise (each a
“Cashless Exercise”) under this paragraph (d). A Cashless Exercise under this
paragraph (d) may be made, at the election of the Holder from time to time and
irrespective of any other
 
 
3

--------------------------------------------------------------------------------

 
 
election to make a Cashless Exercise, so that upon such exercise Holder shall
receive the “Net Number” of shares of Common Stock determined according to the
following formula:
 
Net Number = (A x B) - (A x C)
 
            B
 
For purposes of the foregoing formula:
 
A= the total number of shares with respect to which this Warrant is then being
exercised.
 
B= as applicable: (i) the Closing Sale Price of the Common Stock on the Trading
Day immediately preceding the date of the applicable Exercise Notice if such
Exercise Notice is (1) both executed and delivered pursuant to Section 1(a)
hereof on a day that is not a Trading Day or (2) both executed and delivered
pursuant to Section 1(a) hereof on a Trading Day prior to the opening of
“regular trading hours” (as defined in Rule 600(b)(64) of Regulation NMS
promulgated under the federal securities laws) on such Trading Day, (ii) the Bid
Price of the Common Stock as of the time of the Holder’s execution of the
applicable Exercise Notice if such Exercise Notice is executed during “regular
trading hours” on a Trading Day and is delivered within two (2) hours thereafter
pursuant to Section 1(a) hereof or (iii) the Closing Sale Price of the Common
Stock on the date of the applicable Exercise Notice if the date of such Exercise
Notice is a Trading Day and such Exercise Notice is both executed and delivered
pursuant to Section 1(a) hereof after the close of “regular trading hours” on
such Trading Day.
 
C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.
 
Notwithstanding anything to the contrary contained herein, exercise of this
Warrant on a cashless basis may also be made from time to time at the election
of the Holder (and irrespective of any election to make a Cashless Exercise
under this paragraph (d)), pursuant to the exchange provisions of Section 5 of
this Warrant.
 
(e)           Disputes.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the number of Warrant Shares to
be issued pursuant to the terms hereof (including, without limitation, the Net
Number), the Company shall promptly issue to the Holder the number of Warrant
Shares that are not disputed, provided that following such issuance to Holder
such dispute shall be resolved in accordance with Section 14.
 
(f)           Insufficient Authorized Shares. The Company shall at all times
keep reserved for issuance under this Warrant a number of shares of Common Stock
as shall be necessary to satisfy the Company’s obligation to issue shares of
Common Stock hereunder (without regard to any limitation otherwise contained
herein with respect to the number of shares of Common Stock that may be
acquirable upon exercise or exchange of this Warrant). If, notwithstanding the
foregoing, and not in limitation thereof, at any time while this Warrant remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to
 
 
4

--------------------------------------------------------------------------------

 
 
satisfy its obligation to reserve for issuance upon exercise or exchange of this
Warrant at least a number of shares of Common Stock equal to the number of
shares of Common Stock as shall from time to time be necessary to effect the
exercise or exchange of this Warrant then outstanding (the “Required Reserve
Amount”) (an “Authorized Share Failure”), then the Company shall immediately
take all action necessary to increase the Company’s authorized shares of Common
Stock to an amount sufficient to allow the Company to reserve the Required
Reserve Amount for this Warrant. Without limiting the generality of the
foregoing sentence, as soon as practicable after the date of the occurrence of
an Authorized Share Failure, but in no event later than ninety (90) days after
the occurrence of such Authorized Share Failure, the Company shall hold a
meeting of its shareholders for the approval of an increase in the number of
authorized shares of Common Stock. In connection with such meeting, the Company
shall provide each shareholder with a proxy statement and shall use its
reasonable efforts to solicit its shareholders’ approval of such increase in
authorized shares of Common Stock.
 
(g)           Cash Exercise. Provided that the Company is in compliance with its
obligations under this Warrant and no Equity Condition Failure shall have
occurred, if the trading price on the Principal Market at the time of an
exercise of this Warrant is greater than the then applicable Exercise Price then
in effect, then in respect of such particular exercise Holder may only exercise
this Warrant for a cash exercise price (and not by means of a Cashless Exercise
under Section 1(d) above or on a cashless basis under Section 5 below).
 
2.           ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The
Exercise Price and number of Warrant Shares issuable upon exercise of this
Warrant are subject to adjustment from time to time as set forth in this Section
2.
 
(a)           Stock Dividends and Splits. Without limiting any provision of
Section 4, if the Company, at any time on or after the Initial Exercise Date,
(i) pays a stock dividend on one or more classes of its then outstanding shares
of Common Stock or otherwise makes a distribution on any class of capital stock
that is payable in shares of Common Stock, (ii) subdivides (by any stock split,
stock dividend, recapitalization or otherwise) one or more classes of its then
outstanding shares of Common Stock into a larger number of shares or (iii)
combines (by combination, reverse stock split or otherwise) one or more classes
of its then outstanding shares of Common Stock into a smaller number of shares,
then in each such case the Exercise Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event.  Any
adjustment made pursuant to clause (i) of this paragraph shall become effective
immediately after the record date for the determination of shareholders entitled
to receive such dividend or distribution, and any adjustment pursuant to clause
(ii) or (iii) of this paragraph shall become effective immediately after the
effective date of such subdivision or combination. If any event requiring an
adjustment under this paragraph occurs during the period that an Exercise Price
is calculated hereunder, then the calculation of such Exercise Price shall be
adjusted appropriately to reflect such event.
 
(b)           Adjustment Upon Issuance of Shares of Common Stock. If and
whenever on or after the date of the Initial Exercise Date, the Company issues
or sells, or in accordance with this Section 2 is deemed to have issued or sold,
any shares of Common Stock (including the issuance
 
 
5

--------------------------------------------------------------------------------

 
 
or sale of shares of Common Stock owned or held by or for the account of the
Company, but excluding any Excluded Securities (as defined below) issued or sold
or deemed to have been issued or sold) for a consideration per share (the “New
Issuance Price”) less than a price equal to the Exercise Price in effect
immediately prior to such issue or sale or deemed issuance or sale (such
Exercise Price then in effect is referred to as the “Applicable Price”) (the
foregoing a “Dilutive Issuance”), then immediately after such Dilutive Issuance,
the Exercise Price then in effect shall be reduced to an amount equal to “EP1”
below:
 
      OB + (AC / EP)
EP1 =    EP   x    _________________


                OA


EP = the Exercise Price in effect immediately prior to such Dilutive Issuance


OB = the number of shares of Common Stock Deemed Outstanding (as defined below)
immediately prior to such Dilutive Issuance


AC = the consideration, if any, received by the Company upon such Dilutive
Issuance


OA = the number of shares of Common Stock Deemed Outstanding immediately after
such Dilutive Issuance.


For all purposes of the foregoing (including, without limitation, determining
the adjusted Exercise Price and consideration per share under this Section
2(b)), the following shall be applicable:
 
(i)           Issuance of Options. If the Company in any manner grants or sells
any Options and the lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
is less than the Applicable Price, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share. For
purposes of this Section 2(b)(i), the “lowest price per share for which one
share of Common Stock is issuable upon the exercise of any such Options or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option” shall be equal to (1) the lower of (x) the sum of
the lowest amounts of consideration (if any) received or receivable by the
Company with respect to any one share of Common Stock upon the granting or sale
of such Option, upon exercise of such Option and upon conversion, exercise or
exchange of any Convertible Security issuable upon exercise of such Option and
(y) the lowest exercise price set forth in such Option for which one share of
Common Stock is issuable upon the exercise of any such Options or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option minus (2) the sum of all amounts paid or payable to
the holder of such Option (or any other Person) upon the
 
 
6

--------------------------------------------------------------------------------

 
 
granting or sale of such Option, upon exercise of such Option and upon
conversion, exercise or exchange of any Convertible Security issuable upon
exercise of such Option plus the value of any other consideration received or
receivable by, or benefit conferred on, the holder of such Option (or any other
Person)..  Except as contemplated below, no further adjustment of the Exercise
Price shall be made upon the actual issuance of such shares of Common Stock or
of such Convertible Securities upon the exercise of such Options or upon the
actual issuance of such shares of Common Stock upon conversion, exercise or
exchange of such Convertible Securities.
 
(ii)           Issuance of Convertible Securities. If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Stock is issuable upon the conversion, exercise or
exchange thereof is less than the Applicable Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance or sale of such Convertible Securities for
such price per share.  For the purposes of this Section 2(b)(ii), the “lowest
price per share for which one share of Common Stock is issuable upon the
conversion, exercise or exchange thereof” shall be equal to (1) the lower of (x)
the sum of the lowest amounts of consideration (if any) received or receivable
by the Company with respect to one share of Common Stock upon the issuance or
sale of the Convertible Security and upon conversion, exercise or exchange of
such Convertible Security and (y) the lowest conversion price set forth in such
Convertible Security for which one share of Common Stock is issuable upon
conversion, exercise or exchange thereof minus (2) the sum of all amounts paid
or payable to the holder of such Convertible Security (or any other Person) upon
the issuance or sale of such Convertible Security plus the value of any other
consideration received or receivable by, or benefit conferred on, the holder of
such Convertible Security (or any other Person).  Except as contemplated below,
no further adjustment of the Exercise Price shall be made upon the actual
issuance of such shares of Common Stock upon conversion, exercise or exchange of
such Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustment of this
Warrant has been or is to be made pursuant to other provisions of this Section
2(b), except as contemplated below, no further adjustment of the Exercise Price
shall be made by reason of such issue or sale.
 
(iii)           Calculation of Consideration Received. If any Option or
Convertible Security is issued in connection with the issuance or sale or deemed
issuance or sale of any other securities of the Company, together comprising one
integrated transaction, (x) such Option or Convertible Security (as applicable)
will be deemed to have been issued for consideration equal to the Black Scholes
Consideration Value thereof and (y) the other securities issued or sold or
deemed to have been issued or sold in such integrated transaction shall be
deemed to have been issued for consideration equal to the difference of (I) the
aggregate consideration received by the Company minus (II) the Black Scholes
Consideration Value of each such Option or Convertible Security (as
applicable).  If any shares of Common Stock, Options or Convertible Securities
are issued or sold or deemed to have been issued or sold for cash, the
consideration received therefor will be deemed to be the net amount of
consideration received by the Company therefor. If any shares of Common Stock,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of such consideration received by the Company will be the
 
 
7

--------------------------------------------------------------------------------

 
 
fair value of such consideration, except where such consideration consists of
publicly traded securities, in which case the amount of consideration received
by the Company for such securities will be the arithmetic average of the VWAPs
of such security for each of the five (5) Trading Days immediately preceding the
date of receipt. If any shares of Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such shares of Common Stock, Options or Convertible Securities, as the case may
be. The fair value of any consideration other than cash or publicly traded
securities will be determined jointly by the Company and the Holder.  If such
parties are unable to reach agreement within ten (10) days after the occurrence
of an event requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined within five (5) Trading Days after the tenth
(10th) day following such Valuation Event by an independent, reputable appraiser
jointly selected by the Company and the Holder. The determination of such
appraiser shall be final and binding upon all parties absent manifest error and
the fees and expenses of such appraiser shall be borne by the Company.
 
(iv)             Record Date. If the Company takes a record of the holders of
shares of Common Stock for the purpose of entitling them (A) to receive a
dividend or other distribution payable in shares of Common Stock, Options or in
Convertible Securities or (B) to subscribe for or purchase shares of Common
Stock, Options or Convertible Securities, then such record date will be deemed
to be the date of the issue or sale of the shares of Common Stock deemed to have
been issued or sold upon the declaration of such dividend or the making of such
other distribution or the date of the granting of such right of subscription or
purchase (as the case may be).
 
(c)           Number of Warrant Shares. Simultaneously with any adjustment to
the Exercise Price pursuant to paragraph (a) or (b) of this Section 2, the
number of Warrant Shares that may be purchased upon exercise of this Warrant
shall be increased or decreased proportionately, so that after such adjustment
the aggregate Exercise Price payable hereunder for the adjusted number of
Warrant Shares shall be the same as the aggregate Exercise Price in effect
immediately prior to such adjustment (without regard to any limitations on
exercise contained herein).  In addition, and notwithstanding anything to the
contrary contained herein, upon an Exchange as set forth in Section 5 hereof,
the number of Warrant Shares for which this Warrant is exercisable immediately
following such Exchange shall be equal to (i) the number of Warrant Shares for
which this Warrant was exercisable immediately prior to such Exchange less (ii)
the number of Warrant Shares under the portion of the Warrant exchanged in
Exchange (e.g., if this Warrant is exercisable (without regard to limitations
hereunder) for 100 shares immediately prior to an Exchange and 30% of the
Warrant is submitted for Exchange (i.e., the Warrant to acquire 30 Warrant
Shares is submitted for Exchange), then this Warrant will be exercisable for 70
Warrant Shares immediately following the completion of such Exchange), and the
number of such Warrant Shares issuable hereunder shall automatically be
adjusted, as necessary, to enable to the Company to comply with its obligations
to issue the full Exchange Number under Section 5 hereof upon any Exchange
hereunder.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           Calculations. All calculations under this Section 2 shall be made
by rounding to the nearest 1/10000th of cent and the nearest 1/100th of a share,
as applicable. The number of shares of Common Stock outstanding at any given
time shall not include shares owned or held by or for the account of the
Company, and the disposition of any such shares shall be considered an issue or
sale of Common Stock.
 
(e)           Other Events. In the event that the Company (or any Subsidiary (as
defined in the Securities Purchase and Exchange Agreement)) shall take any
action to which the provisions hereof are not strictly applicable, or, if
applicable, would not operate to protect the Holder from dilution or if any
event occurs of the type contemplated by the provisions of this Section 2 but
not expressly provided for by such provisions (including, without limitation,
the granting of stock appreciation rights, phantom stock rights or other rights
with equity features), then the Company’s board of directors shall in good faith
determine and implement an appropriate adjustment in the Exercise Price and the
number of Warrant Shares (if applicable) so as to protect the rights of the
Holder, provided that no such adjustment pursuant to this Section 2(e) will
increase the Exercise Price or decrease the number of Warrant Shares as
otherwise determined pursuant to this Section 2, provided further that if the
Holder does not accept such adjustments as appropriately protecting its
interests hereunder against such dilution, then the Company’s board of directors
and the Holder shall agree, in good faith, upon an independent investment bank
of nationally recognized standing to make such appropriate adjustments, whose
determination shall be final and binding and whose fees and expenses shall be
borne by the Company.
 
3.           RIGHTS UPON DISTRIBUTION OF ASSETS. In addition to any adjustments
pursuant to Section 2 above, if the Company shall declare or make any dividend
or other distribution of its assets (or rights to acquire its assets) to holders
of shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
indebtedness, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction, other than a distribution of Common Stock covered by
Section 2(a)) (a “Distribution”), at any time after the issuance of this
Warrant, then, in each such case, the Holder shall be entitled to participate in
such Distribution to the same extent that the Holder would have participated
therein if the Holder had held the number of shares of Common Stock acquirable
upon complete exercise of this Warrant (without regard to any limitations on
exercise hereof, including without limitation, the Maximum Percentage)
immediately before the date on which a record is taken for such Distribution,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the participation in such
Distribution (provided, however, to the extent that the Holder’s right to
participate in any such Distributions would result in the Holder exceeding the
Maximum Percentage, then the Holder shall not be entitled to participate in such
Distribution to such extent (or the beneficial ownership of any such shares of
Common Stock as a result of such Distribution to such extent) and such
Distribution to such extent shall be held in abeyance for the benefit of the
Holder until such time, if ever, as its right thereto would not result in the
Holder exceeding the Maximum Percentage).
 
 
9

--------------------------------------------------------------------------------

 
 
4.
PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

 
(a)           Purchase Rights.  In addition to any adjustments pursuant to
Section 2 above, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete exercise of this Warrant (without
regard to any limitations on exercise hereof, including without limitation, the
Maximum Percentage) immediately before the date on which a record is taken for
the grant, issuance or sale of such Purchase Rights, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such Purchase Right to such
extent (or beneficial ownership of such shares of Common Stock as a result of
such Purchase Right to such extent) and such Purchase Right to such extent shall
be held in abeyance for the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage).
 
(b)           Fundamental Transactions.  The Company shall not enter into or be
party to a Fundamental Transaction unless the Successor Entity assumes in
writing all of the obligations of the Company under this Warrant and the other
Transaction Documents related to this Warrant in accordance with the provisions
of this Section 4(b) pursuant to written agreements in form and substance
reasonably satisfactory to the Holder and approved by the Holder prior to such
Fundamental Transaction, including agreements confirming the obligations of the
Successor Entity as set forth in this paragraph (b) and (c) and elsewhere in
this Warrant and an obligation to deliver to the Holder in exchange for this
Warrant a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to this Warrant, including, without
limitation, which is exercisable for a corresponding number of shares of capital
stock equivalent to the shares of Common Stock acquirable and receivable upon
exercise of this Warrant (without regard to any limitations on the exercise of
this Warrant) prior to such Fundamental Transaction, and with an exercise price
which applies the exercise price hereunder to such shares of capital stock (but
taking into account the relative value of the shares of Common Stock pursuant to
such Fundamental Transaction and the value of such shares of capital stock, such
adjustments to the number of shares of capital stock and such exercise price
being for the purpose of protecting the economic value of this Warrant
immediately prior to the consummation of such Fundamental
Transaction).  Notwithstanding the foregoing, at the election of the Holder upon
exercise of this Warrant following a Fundamental Transaction, the Successor
Entity shall deliver to the Holder, in lieu of the shares of Common Stock (or
other securities, cash, assets or other property (except such items still
issuable under Sections 3 and 4(a) above, which shall continue to be receivable
thereafter)) issuable upon the exercise of this Warrant prior to the applicable
Fundamental Transaction, such shares of common stock (or its equivalent) of the
Successor Entity (including its Parent Entity), or other securities, cash,
assets or other property, which the Holder would have been entitled to receive
upon the happening of the applicable Fundamental Transaction had this Warrant
been exercised immediately prior to the applicable Fundamental Transaction
(without regard to any limitations on the exercise of this Warrant).
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           Black Scholes Value -- FT. Notwithstanding the foregoing and the
provisions of Section 4(b) above, at the request of the Holder delivered at any
time commencing on the earliest to occur of (x) the public disclosure of any
Fundamental Transaction, (y) the consummation of any Fundamental Transaction and
(z) the Holder first becoming aware of any Fundamental Transaction through the
date that is thirty (30) days after the public disclosure of the consummation of
such Fundamental Transaction by the Company pursuant to a Current Report on Form
8-K filed with the SEC, the Company or the Successor Entity, at the election of
the Holder, shall purchase this Warrant from the Holder on the date of the
consummation of such Fundamental Transaction by paying to the Holder cash in an
amount equal to the Black Scholes Value -- FT.
 
(d)           Application. The provisions of this Section 4 shall apply
similarly and equally to successive Fundamental Transactions and shall be
applied as if this Warrant (and any such subsequent warrants issued hereunder)
were fully exercisable and without regard to any limitations on the exercise of
this Warrant (provided that the Holder shall continue to be entitled to the
benefit of the Maximum Percentage, applied however with respect to shares of
capital stock registered under the 1934 Act and thereafter receivable upon
exercise of this Warrant (or any such other warrant)).
 
5.           EXCHANGE RIGHTS.  In addition to the rights of the Holder under
Section 1 hereof, this Warrant shall be exchangeable by the Holder on a cashless
basis as further set forth below (and subject to the limitations set forth in
Section 1(g) hereof).
 
(a)           Exchange Right.  Subject to the provisions of Section 1(g), the
Holder shall be entitled at any time and from time to time from and after the
date of Issuance and prior to the Expiration Date, by written notice to the
Company in the form of Exhibit B attached hereto (an “Exchange Notice”) to
exchange (an “Exchange”) all or any portion of this Warrant for cash or, if
elected by the Company, fully paid and non-assessable shares of Common Stock,
all as further set forth in this Section 5.  If the Company does not elect to
honor such Exchange in shares of Common Stock, then the Company shall pay to the
holder, within two (2) Business Days after receipt of the applicable Exchange
Notice, the Exchange Amount (as defined below) in cash in respect of such
Exchange.  Notwithstanding anything to the contrary above, the Company shall not
be obliged to pay the Exchange Amount in cash unless there is an Equity
Conditions Failure at the time of exercise.
 
(b)           Exchange Number.  If the Company is permitted to honor an Exchange
by issuing shares of Common Stock in respect thereof, then the number of shares
of Common Stock issuable in respect of such Exchange shall be determined by
dividing (x) the Exchange Amount (as defined below) in respect of such Exchange
by (y) the Exchange Price (as defined below) in respect of such Exchange (such
number of shares of Common Stock so issuable being the “Exchange Number”).
 
 
11

--------------------------------------------------------------------------------

 
 
(c)           Definitions.
 
(i)           “Exchange Amount” means the Black-Scholes Exchange Value of the
portion of the Warrant being exchanged pursuant to Section 5(a), determined as
of the applicable Exchange Date (as defined below).
 
(ii)           “Exchange Price” means the Closing Bid Price as of two (2)
Trading Days prior to the Exchange Date.
 
(d)           Mechanics of Exchange.
 
(i)           Optional Exchange.  To exchange any Exchange Amount on any date
(an “Exchange Date”), the Holder shall transmit by facsimile (or otherwise
deliver), for receipt on such date, a copy of an executed Exchange Notice.  The
Holder shall not be required to deliver the original of this Warrant in order to
effect an exchange hereunder. Execution and delivery of an Exchange Notice with
respect to less than all of the Warrant Shares shall have the same effect as
cancellation of the original of this Warrant and issuance of a new Warrant
evidencing the right to purchase the remaining number of Warrant Shares.
Execution and delivery of an Exchange Notice for all of the then-remaining
Warrant Shares shall have the same effect as cancellation of the original of
this Warrant after delivery of the Warrant Shares in accordance with the terms
hereof.
 
(ii)           Exchange for Shares of Common Stock.  If the Company is permitted
to elect, and has elected, to pay the Exchange Amount in shares of Common Stock
in respect of a specific Exchange Notice, which election shall be made on or
before the first (1st) Trading Day following the date on which the Company has
received such Exchange Notice, the Company shall transmit by facsimile an
acknowledgment of confirmation of receipt of such Exchange Notice, in the form
attached hereto as Exhibit C, to the Holder and the Transfer Agent and stating
that such Exchange Notice shall be honored in shares of Common Stock. In such
event, then on or before the third (3rd) Trading Day following the date on which
the Company has received such Exchange Notice, the Exchange Number of shares of
Common Stock shall be issued to Holder, or at Holder’s instruction, as if such
shares of Common Stock were issuable upon an exercise under Section 1 hereof.
 
(iii)           Equity Condition Failure.  Notwithstanding the above, if at the
time on an Exchange Date, an Equity Condition Failure is reasonably likely to
occur or has occurred and is still then continuing, then the Company shall not
be permitted to elect to honor such Exchange in shares of Common Stock and shall
instead honor such Exchange in cash.
 
(iv)           Disputes.  Dispute as to the determination of the Exchange
Amount, the Exchange Price or the arithmetic calculation of the number of
Warrant Shares to be issued pursuant to the terms hereof, and shares subject to
such dispute, shall be handled in the same manner as for disputes under Section
1(e) hereof.
 
6.           NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Organizational Documents (as defined in
the Securities Purchase and Exchange Agreement) or through any reorganization,
transfer of assets, consolidation, merger, scheme of arrangement, dissolution,
issue or sale of securities, or any other voluntary
 
 
12

--------------------------------------------------------------------------------

 
 
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non-assessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as this Warrant is outstanding, take all action necessary
to reserve and keep available out of its authorized and unissued shares of
Common Stock, solely for the purpose of effecting the exercise of this Warrant,
the maximum number of shares of Common Stock as shall from time to time be
necessary to effect the exercise of this Warrant.
 
7.           WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise
specifically provided herein, the Holder, solely in its capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in its
capacity as the Holder of this Warrant, any of the rights of a stockholder of
the Company or any right to vote, give or withhold consent to any corporate
action (whether any reorganization, issue of stock, reclassification of stock,
consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise, prior to the issuance to
the Holder of the Warrant Shares which it is then entitled to receive upon the
due exercise of this Warrant.  In addition, nothing contained in this Warrant
shall be construed as imposing any liabilities on the Holder to purchase any
securities (upon exercise of this Warrant or otherwise) or as a stockholder of
the Company, whether such liabilities are asserted by the Company or by
creditors of the Company. Notwithstanding this Section 7, the Company shall
provide the Holder with copies of the same notices and other information given
to the stockholders of the Company generally, contemporaneously with the giving
thereof to the stockholders.
 
8.           REISSUANCE OF WARRANTS.
 
(a)           Transfer of Warrant. If this Warrant is to be transferred, the
Holder shall surrender this Warrant to the Company at the principal office of
the Company together with a written assignment of this Warrant substantially in
the form attached hereto as Exhibit D duly executed by the Holder or its agent
or attorney, whereupon the Company will forthwith issue and deliver upon the
order of the Holder a new Warrant (in accordance with Section 8(d)), registered
as the Holder may request, representing the right to purchase the number of
Warrant Shares being transferred by the Holder and, if less than the total
number of Warrant Shares then underlying this Warrant is being transferred, a
new Warrant (in accordance with Section 8(d)) to the Holder representing the
right to purchase the number of Warrant Shares not being transferred.
 
(b)           Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
 
 
13

--------------------------------------------------------------------------------

 
 
mutilation, upon surrender and cancellation of this Warrant, the Company shall
execute and deliver to the Holder a new Warrant (in accordance with Section
8(d)) representing the right to purchase the Warrant Shares then underlying this
Warrant.
 
(c)           Exchangeable for Multiple Warrants. This Warrant is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Warrant or Warrants (in accordance with Section 8(d)) representing in
the aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, no warrants for fractional shares of
Common Stock shall be given.
 
(d)           Issuance of New Warrants. Whenever the Company is required to
issue a new Warrant pursuant to the terms of this Warrant, such new Warrant (i)
shall be of like tenor with this Warrant, (ii) shall represent, as indicated on
the face of such new Warrant, the right to purchase the Warrant Shares then
underlying this Warrant (or in the case of a new Warrant being issued pursuant
to Section 8(a) or Section 8(c), the Warrant Shares designated by the Holder
which, when added to the number of shares of Common Stock underlying the other
new Warrants issued in connection with such issuance, does not exceed the number
of Warrant Shares then underlying this Warrant), (iii) shall have an issuance
date, as indicated on the face of such new Warrant which is the same as the
Issuance Date, and (iv) shall have the same rights and conditions as this
Warrant.
 
(e)           Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.
 
9.           NOTICES.  Whenever notice is required to be given under this
Warrant, unless otherwise provided herein, such notice shall be given in
accordance with Section 9(f) of the Securities Purchase and Exchange Agreement.
The Company shall provide the Holder with prompt written notice of all actions
taken pursuant to this Warrant, including in reasonable detail a description of
such action and the reason therefor. Without limiting the generality of the
foregoing, the Company will give written notice to the Holder (i) as soon as
practicable upon each adjustment of the Exercise Price and the number of Warrant
Shares, setting forth in reasonable detail, and certifying, the calculation of
such adjustment(s) and (ii) at least fifteen (15) days prior to the date on
which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the shares of Common Stock, (B) with respect to
any grants, issuances or sales of any Options, Convertible Securities or rights
to purchase stock, warrants, securities, indebtedness, or other property pro
rata to holders of shares of Common Stock or (C) for determining rights to vote
with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information (to the extent it constitutes, or
contains, material, non-public information regarding the Company or any of its
Subsidiaries) shall be made known to the public prior to or in conjunction with
such notice being provided to the Holder.  To the extent that any notice
provided hereunder (whether under this Section 9 or otherwise) constitutes, or
contains, material, non-public information regarding the Company or any of its
Subsidiaries, the Company shall simultaneously file such notice with the
Securities and Exchange Commission pursuant to a Current Report on Form 8-K.
 
 
14

--------------------------------------------------------------------------------

 
 
10.           AMENDMENT AND WAIVER.  Except as otherwise provided herein, the
provisions of this Warrant may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Holder. No
waiver shall be effective unless it is in writing and signed by an authorized
representative of the waiving party.
 
11.           SEVERABILITY.  If any provision of this Warrant is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Warrant so long as this Warrant as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
12.           GOVERNING LAW. This Warrant shall be governed by and construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Warrant shall be governed by,
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each of the Holder and the
Company hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in The City of New York, Borough of Manhattan, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Nothing contained herein shall be deemed or operate to
preclude either the Holder or the Company from bringing suit or taking other
legal action against the Holder or the Company in any other jurisdiction to
enforce a judgment or other court ruling in favor of such Holder or the Company.
EACH OF THE HOLDER AND THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS WARRANT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
13.           CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof.  The headings of this Warrant are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Warrant. Terms used in this Warrant but defined in the other Transaction
Documents shall have the meanings ascribed to such terms on the Closing Date (as
 
 
15

--------------------------------------------------------------------------------

 
 
defined in the Securities Purchase and Exchange Agreement) in such other
Transaction Documents unless otherwise consented to in writing by the Holder.
 
14.           DISPUTE RESOLUTION. In the case of a dispute as to the
determination of the Exercise Price, the Exchange Amount, the Exchange Price,
the Closing Sale Price, the Closing Bid Price, the Bid Price or fair market
value or the arithmetic calculation of the Warrant Shares (as the case may be),
the Company or the Holder (as the case may be) shall submit the disputed
determinations or arithmetic calculations (as the case may be) via facsimile (i)
within two (2) Business Days after receipt of the applicable notice giving rise
to such dispute to the Company or the Holder (as the case may be) or (ii) if no
notice gave rise to such dispute, at any time after the Holder or the Company
(as the case may be) learned of the circumstances giving rise to such
dispute.  If the Holder and the Company are unable to agree upon such
determination or calculation (as the case may be) of the Exercise Price, the
Exchange Amount, the Exchange Price, the Closing Sale Price, the Closing Bid
Price, the Bid Price or fair market value or the number of Warrant Shares (as
the case may be) within three (3) Business Days of such disputed determination
or arithmetic calculation being submitted to the Company or the Holder (as the
case may be), then the Company shall, within two (2) Business Days submit via
facsimile (a) the disputed arithmetic calculation of the Warrant Shares, the
disputed determination of the Exercise Price, the Exchange Amount, the Exchange
Price, the Closing Sale Price, the Closing Bid Price, the Bid Price or fair
market value (as the case may be) to an independent, reputable investment bank
selected by the Holder or (b) if acceptable to the Holder, the disputed
arithmetic calculation of the Warrant Shares to the Company’s independent,
outside accountant.  The Company shall cause at its expense the investment bank
or the accountant (as the case may be) to perform the determinations or
calculations (as the case may be) and notify the Company and the Holder of the
results no later than ten (10) Business Days from the time it receives such
disputed determinations or calculations (as the case may be). Such investment
bank’s or accountant’s determination or calculation (as the case may be) shall
be binding upon all parties absent demonstrable error.
 
15.           REMEDIES, CHARACTERIZATION, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Warrant shall be cumulative and
in addition to all other remedies available under this Warrant and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
right of the Holder to pursue its actual damages for any failure by the Company
to comply with the terms of this Warrant. The Company covenants to the Holder
that there shall be no characterization concerning this instrument other than as
expressly provided herein. Amounts set forth or provided for herein with respect
to payments, exercises and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the holder of this Warrant shall
be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required. The Company shall provide all
information and documentation to the Holder that is requested by the Holder to
enable the Holder to confirm the Company’s compliance with the terms and
conditions of this Warrant
 
 
16

--------------------------------------------------------------------------------

 
 
(including, without limitation, compliance with Section 2 hereof). The issuance
of shares and certificates for shares as contemplated hereby upon the exercise
of this Warrant shall be made without charge to the Holder or such shares for
any issuance tax or other costs in respect thereof, provided that the Company
shall not be required to pay any tax which may be payable in respect of any
transfer involved in the issuance and delivery of any certificate in a name
other than the Holder or its agent on its behalf.
 
16.           TRANSFER. This Warrant may be offered for sale, sold, transferred
or assigned without the consent of the Company; provided such transfer complies
with applicable law.
 
17.           CERTAIN DEFINITIONS.  For purposes of this Warrant, the following
terms shall have the following meanings:
 
(a)           “Bid Price” means, for any security as of the particular time of
determination, the bid price for such security on the Principal Market as
reported by Bloomberg as of such time of determination, or, if the Principal
Market is not the principal securities exchange or trading market for such
security, the bid price of such security on the principal securities exchange or
trading market where such security is listed or traded as reported by Bloomberg
as of such time of determination, or if the foregoing does not apply, the bid
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg as of such time of
determination, or, if no bid price is reported for such security by Bloomberg as
of such time of determination, the average of the bid prices of all of the
market makers for such security as reported in the “pink sheets” by OTC Markets
Group Inc. (formerly Pink Sheets LLC) (the “Pink Sheets”) as of such time of
determination. If the Bid Price cannot be calculated for a security as of the
particular time of determination on any of the foregoing bases, the Bid Price of
such security as of such time of determination shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved in accordance with the procedures in Section 14. All
such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during such period.
 
(b)           “Black Scholes Exchange Value” means the value of an option for
the number of shares equal to the portion of the Warrant being exchanged at the
applicable Exchange Date as set forth in the applicable Exchange Notice as such
value is determined calculated using the Black Scholes Option Pricing Model
obtained from the “OV” function on Bloomberg utilizing (i) an underlying price
per share equal to the Closing Sale Price of the Common Stock as of the
[Issuance Date] (adjusted upward to the same extent that the Exercise Price
hereunder has been adjusted upward pursuant to Section 2(a) hereof), (ii) a
risk-free interest rate corresponding to the U.S. Treasury rate for a period
equal to the remaining term of the Warrant as of such Exchange Date, (iii) a
strike price equal to the Exercise Price in effect at the time of the applicable
Exchange, (iv) an expected volatility equal to 135% and (v) a deemed remaining
term of the Warrant of five (5) years (regardless of the actual remaining term
of the Warrant).
 
(c)            “Black Scholes Value -- FT” means the value of the unexercised
portion of this Warrant remaining on the date of the Holder’s request pursuant
to Section 4(c), which value is calculated using the Black Scholes Option
Pricing Model obtained from the “OV” function on
 
 
17

--------------------------------------------------------------------------------

 
 
Bloomberg utilizing (i) an underlying price per share equal to the greater of
(1) the highest Closing Sale Price of the Common Stock during the period
beginning on the Trading Day immediately preceding the earliest to occur of (x)
the public disclosure of the applicable Fundamental Transaction, (y) the
consummation of the applicable Fundamental Transaction and (z) the date on which
the Holder first became aware of the applicable Fundamental Transaction and
ending on the Trading Day of the Holder’s request pursuant to Section 4(c) and
(2) the sum of the price per share being offered in cash in the applicable
Fundamental Transaction (if any) plus the value of the non-cash consideration
being offered in the applicable Fundamental Transaction (if any), (ii) a strike
price equal to the Exercise Price in effect on the date of the Holder’s request
pursuant to Section 4(c), (iii) a risk-free interest rate corresponding to the
U.S. Treasury rate for a period equal to the greater of (1) the remaining term
of this Warrant as of the date of the Holder’s request pursuant to Section 4(c)
and (2) the remaining term of this Warrant as of the date of consummation of the
applicable Fundamental Transaction or as of the date of the Holder’s request
pursuant to Section 4(c) if such request is prior to the date of the
consummation of the applicable Fundamental Transaction and (iv) an expected
volatility equal to the greater of 135% and the 100 day volatility obtained from
the HVT function on Bloomberg (determined utilizing a 365 day annualization
factor) as of the Trading Day immediately following the earliest to occur of (x)
the public disclosure of the applicable Fundamental Transaction, (y) the
consummation of the applicable Fundamental Transaction and (z) the date on which
the Holder first became aware of the applicable Fundamental Transaction.
 
(d)           “Bloomberg” means Bloomberg, L.P.
 
(e)           “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.
 
(f)           “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and the last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price
(as the case may be) then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
all of the market makers for such security as reported in the Pink Sheets. If
the Closing Bid Price or the Closing Sale Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price or the Closing Sale Price (as the case may be) of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder. If the Company and the Holder are unable to agree upon the fair
market value of such security, then such dispute shall be resolved in accordance
with the procedures in Section 14. All such determinations shall be
 
 
18

--------------------------------------------------------------------------------

 
 
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during such period.
 
(g)           “Common Stock” means (i) the Company’s shares of common stock,
$0.001 par value per share, and (ii) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.
 
(h)           “Common Stock Deemed Outstanding” means, as of the particular time
of determination, the number of shares of Common Stock actually issued and
outstanding at such time (but excluding any issued and outstanding shares of
Common Stock owned or held by or for the account of the Company).
 
(i)           “Convertible Securities” means any stock or other security (other
than Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.
 
(j)           “Eligible Market” means the OTC Bulletin Board, the New York Stock
Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market, or the
Principal Market.
 
(k)           “Equity Conditions” means: (i) the Company shall have complied in
all respects with all applicable securities laws and regulations and all rules
and regulations of the Eligible Markets in respect of the offer, sale and
issuance of this Warrant, (ii) the Common Stock (including all shares of Common
Stock to be received by Holder) shall be listed or designated for quotation (as
applicable) on an Eligible Market and no Trading Market Event (or event which
with notice or passage of time would be a Trading Market Event) has occurred,
(iii) the Registration Statement (as defined in the Securities Purchase and
Exchange Agreement) shall continue to be effective and fully available for use
with respect to issuance of the Warrant Shares, including, without limitation,
any issuance of Warrant Shares pursuant to a cash exercise hereof, including
without limitation a Mandatory Exercise under Section 18, (vi) all Common Shares
and Warrant Shares (including any Warrant Shares to be received upon exercise or
exchange of this Warrant and including any Warrant Shares to be issued in a cash
exercise) shall be then freely tradeable by Holder without restriction of any
kind or nature (and the Company shall have no knowledge of any fact which would
reasonably be expected to negate the foregoing in the foreseeable future), (vii)
no limitation shall be applicable with respect to the issuance of any Warrant
Shares hereunder (other than pursuant to the terms of this Warrant), (viii) the
Company is fully reporting under the 1934 and Rule 144 and has been such on a
timely basis for the 15 months immediately preceding the date of determination,
and (viii) all Warrant Shares shall have been timely delivered under this
Warrant, including without limitation, all Warrant Shares issuable under Section
5 hereof and Warrant Shares have been, and will be, delivered via DWAC.  For
purposes hereof a “Trading Market Event” shall mean if the Company or the Common
Stock or any shares of Common Stock issued or issuable hereunder or under any
other Transaction Document shall cease or fail to be listed for trading or
quoted on an Eligible Market or shall fall below any dollar threshold for
listing or qualification; provided, that such Trading Market Event shall only
apply for so long as the Common Stock fails to be listed for trading or quoted
on an Eligible Market or is below any dollar threshold for listing or
qualification.
 
 
19

--------------------------------------------------------------------------------

 
 
(l)           “Equity Conditions Failure” means that on any applicable date of
determination, any of the Equity Conditions have not been satisfied then or
within the past three months; provided, however, that if the Common Stock had
ceased or failed to be listed for trading or quoted on an Eligible Market within
the past three months, but that has since been listed or designated for
quotation (as applicable) on an Eligible Market, then the failure to be listed
for trading shall no longer be deemed an Equity Conditions Failure.
 
(m)           “Excluded Securities” means the issuance of (A) shares of Common
Stock or standard options to purchase Common Stock or other standard equity
linked securities (e.g., stock appreciation rights) to directors, officers or
employees of the Company in their capacity as such pursuant to an Approved Share
Plan (as defined below), provided that (1) all such issuances (taking into
account the shares of Common Stock issuable upon exercise of such options) after
the date hereof pursuant to this clause (A) do not, in the aggregate, exceed
more than [__%]of the shares of Common Stock and (2) the exercise price of any
such options is not lowered, none of such options are amended to increase the
number of shares issuable thereunder and none of the terms or conditions of any
such options are otherwise materially changed in any manner that adversely
affects any of the Buyers; (B) shares of Common Stock issued upon the conversion
or exercise of Convertible Securities (other than standard options to purchase
Common Stock issued pursuant to an Approved Share Plan that are covered by
clause (A) above) issued prior to the date hereof, provided that the conversion
price of any such Convertible Securities (other than standard options to
purchase Common Stock issued pursuant to an Approved Share Plan that are covered
by clause (A) above) is not lowered beyond the price determined by the
anti-dilution provision in such outstanding Convertible Security and none of
such Convertible Securities (other than standard options to purchase Common
Stock issued pursuant to an Approved Share Plan that are covered by clause (A)
above) are otherwise materially changed in any manner that adversely affects any
of the Buyers; (C) the Warrants; (D) the Warrant Shares; (E) issuances of equity
to a seller, or in the case of a merger, the shareholders of the target company
in such merger, or the officers or employees thereof, in each case in connection
with a bona fide merger, business combination transaction or acquisition of
stock or assets outside of the ordinary course; or (F) a stock split or other
subdivision or combination, or a stock dividend made to all holders of any
Company equity on a pro rata basis.  “Approved Share Plan” means any employee
benefit plan which has been approved by the board of directors of the Company
prior to or subsequent to the date hereof pursuant to which shares of Common
Stock and standard options to purchase Common Stock may be issued to any
employee, officer or director for services provided to the Company in their
capacity as such.
 
(n)           “Expiration Date” means the date that is the fifth (5th)
anniversary of the Issuance Date or, if such date falls on a day other than a
Business Day or on which trading does not take place on the Principal Market (a
“Holiday”), the next date that is not a Holiday.
 
(o)           “Fundamental Transaction” means that (i) the Company shall,
directly or indirectly, in one or more related transactions, (1) consolidate or
merge with or into (whether or not the Company is the surviving corporation) any
other Person unless the shareholders of the Company immediately prior to such
consolidation or merger continue to hold more than 50% of the outstanding shares
of Voting Stock after such consolidation or merger, or (2) sell, lease, license,
assign, transfer, convey or otherwise dispose of all or substantially all of its
properties or assets to any other Person, or (3) allow any other Person to make
a purchase, tender or exchange
 
 
20

--------------------------------------------------------------------------------

 
 
offer that is accepted by the holders of more than 50% of the outstanding shares
of Voting Stock of the Company (not including any shares of Voting Stock of the
Company held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such purchase, tender or
exchange offer), or (4) consummate a stock or share purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with any other Person
whereby such other Person acquires more than 50% of the outstanding shares of
Voting Stock of the Company (not including any shares of Voting Stock of the
Company held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination), or (ii) any “person”
or “group” (as these terms are used for purposes of Sections 13(d) and 14(d) of
the 1934 Act and the rules and regulations promulgated thereunder) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding Voting Stock of the Company; provided that
a sale of any or all of the properties or assets held by the Company in India
shall not be deemed a Fundamental Transaction for the purposes of this Warrant.
 
(p)           “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.
 
(q)           “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.
 
(r)           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.
 
(s)           “Principal Market” means the NYSE MKT.
 
(t)           “Successor Entity” means the Person (or, if so elected by the
Holder, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Holder, the
Parent Entity) with which such Fundamental Transaction shall have been entered
into.
 
(u)           “Trading Day” means, as applicable, (x) with respect to all price
determinations relating to the Common Stock, any day on which the Common Stock
is traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded, provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time) unless such day is otherwise
designated as a Trading Day in writing by the Holder or (y) with respect to
 
 
21

--------------------------------------------------------------------------------

 
 
all determinations other than price determinations relating to the Common Stock,
any day on which The New York Stock Exchange (or any successor thereto) is open
for trading of securities.
 
(v)           “Voting Stock” of a Person means capital stock of such Person of
the class or classes pursuant to which the holders thereof have the general
voting power to elect, or the general power to appoint, at least a majority of
the board of directors, managers or trustees of such Person (irrespective of
whether or not at the time capital stock of any other class or classes shall
have or might have voting power by reason of the happening of any contingency).
 
(w)           “VWAP” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market (or, if
the Principal Market is not the principal trading market for such security, then
on the principal securities exchange or securities market on which such security
is then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the three
highest closing bid prices and the three lowest closing ask prices of all of the
market makers for such security as reported in the Pink Sheets. If VWAP cannot
be calculated for such security on such date on any of the foregoing bases, the
VWAP of such security on such date shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved in accordance with the procedures in Section 14. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.
 
[signature page follows]
 
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.
 
 

 
GEOGLOBAL RESOURCES INC.
 
         
 
By:
      Name:       Title:            

 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO EXHIBIT A
TO EXHIBIT 10.2
 
EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK
 
GEOGLOBAL RESOURCES INC.
 
The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of GeoGlobal Resources Inc., a
Delaware corporation (the “Company”), evidenced by Warrant to Purchase Common
Stock No. _______ (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.
 
1.           Form of Exercise Price.  The Holder intends that payment of the
Exercise Price shall be made as:
 
 
____________
a “Cash Exercise” with respect to _________________ Warrant Shares; and/or

 
 
____________
a “Cashless Exercise” with respect to _______________ Warrant Shares.

 
In the event that the Holder has elected a Cashless Exercise with respect to
some or all of the Warrant Shares to be issued pursuant hereto, the Holder
hereby represents and warrants that (i) this Exercise Notice was executed by the
Holder at __________ [a.m.][p.m.] on the date set forth below and (ii) if
applicable, the Bid Price as of such time of execution of this Exercise Notice
was $________.
 
2.           Payment of Exercise Price. In the event that the Holder has elected
a Cash Exercise with respect to some or all of the Warrant Shares, the Holder
shall pay the Aggregate Exercise Price in the sum of $___________________ to the
Company in accordance with the terms of the Warrant.
 
3.           Delivery of Warrant Shares and Net Number of shares of Common
Stock.  The Company shall deliver to Holder, or its designee or agent as
specified below, __________ shares of Common Stock in respect of the exercise
contemplated hereby.  Delivery shall be made to Holder, or for its benefit, to
the following address:
 
_______________________
_______________________
_______________________
_______________________
 
Date: _______________ __, ______
 
 
 
 

--------------------------------------------------------------------------------

 

 
Name of Registered Holder
 
By:         ___________________________  
Name:
Title:
 
Account
Number:_____________________________________________________________________                                     
          (if electronic book entry transfer)
 
Transaction Code
Number:______________________________________________________________
          (if electronic book entry transfer)
 


 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B TO EXHIBIT A
TO EXHIBIT 10.2
 
EXCHANGE NOTICE
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXCHANGE THIS
WARRANT TO PURCHASE COMMON STOCK
 
GEOGLOBAL RESOURCES INC.
 
The undersigned holder hereby exercises the right to exchange the Warrant to
Purchase Common Stock No. _______ (the “Warrant”) of GeoGlobal Resources Inc., a
Delaware corporation (the “Company”) as described. Capitalized terms used herein
and not otherwise defined shall have the respective meanings set forth in the
Warrant.
 
Date of Exchange:   ___________________
 
1.
The total number of shares with respect to which this Warrant is being
exchanged: _________________

 
2.
Black Scholes Exchange Value (as defined in Section 17) for an option to
purchase _________________________ [SAME # AS FROM 1 ABOVE] shares of Common
Stock: $ ______________.

 
Resulting Exchange Amount: $______________ [insert from item 2 above]
 
3.
Exchange Price: Closing Bid Price of the Common Stock as of two (2) Trading Days
prior to the date of Exchange (as such Closing Bid Price is defined in Section
17 herein): $______________.

 
Resulting Exchange Number [Exchange Amount/Exchange Price as set forth in 3
above] (if issuer is permitted to elect to issue shares of Common
Stock):_____________ shares of Common Stock
 
 
Account for Wire Transfer:__________________________________________________
 
Account for Share issuance (if Company is permitted to elect and so
elects):___________
 
________________________________________________________________________
 
Date: _______________ __, ______
 


Name of Registered Holder
 
By:         ___________________________  
Name:
Title:
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C TO EXHIBIT A
TO EXHIBIT 10.2
 
ACKNOWLEDGMENT
 
The Company hereby acknowledges this [Exercise Notice][Exchange Notice] and
hereby directs ______________ to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated _________,
20__, from the Company and acknowledged and agreed to by _______________.
 
 

 
GEOGLOBAL RESOURCES INC.
 
         
 
By:
      Name:       Title:            

 
 
 
 
 
 








 


 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D TO EXHIBIT A
TO EXHIBIT 10.2


ASSIGNMENT FORM


(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)






FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to
 


_______________________________________________ whose address is


_______________________________________________________________.






_______________________________________________________________


Dated:  ______________, _______



 
Holder’s Signature:            _____________________________


Holder’s Address:              _____________________________


_____________________________
 
 
 
 

 

--------------------------------------------------------------------------------

 
 